DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 13 January 2021 has been entered.  After entry of the amendment claims 1-13 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing and therefore vague and indefinite.  It recites the step of adding a clay however the claim fails to recite what the clay is added to.  While it states that it is added when preparing a geopolymer precursor if fails to recite the materials to which it is added.  Clarification is requested.
In claim 6, the phrase “the used clay” lacks proper antecedent basis.
Claim 13 is confusing and therefore vague and indefinite as the claim only specifically requires the step of “calcination of the obtained material at a temperature comprises between 650OC and 900 OC”. As the first step refers to claim 1 and contains optional drying and milling steps the first step appears to be optional and therefore it is unclear as to the claim from which this claim depends. That is, it is unclear as to the obtained material that is subjected to calcination as the composition of claim 1 which is included in the optional first step is not required. Clarification is requested.  Also the phrases “the obtained material” and “the obtained calcined clay” lacks proper antecedent basis.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the use of a clay having the recited composition in the production of a geopolymer.  While the Buchwald et al, Seiffarth et al and Dupuy et al references each teach the use of a clay having illite/smectite these references fail to teach the claimed composition in the same amounts.

References Cited By The Examiner
Sperberga et al teaches the use of illite clay for producing geopolymers.  The reference fails to teach the use of a clay having the claimed composition.
Hu teaches the use of an illite/smectite clay  for producing geopolymers.  The reference fails to teach the use of a clay having the claimed composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 13, 2022